*183Tlie following opinion was filed June 3, 1909:
Kerwin, J.
This case is ruled by State ex rel. Northern Pac. R. Co. v. Railroad Commission, ante, p. 145, 121 N. W. 919.
By the Court. — The judgment of the court below is modified so as to affirm the order of the Railroad Commission without prejudice to the appellant’s right to recover all damages as indicated in the opinion in State ex rel. Northern Pac. R. Co. v. Railroad Commission, ante, p. 145, 121 N. W. 919, and as so modified is affirmed. No costs are allowed either party upon this appeal except that respondents pay the clerk’s fees.
Winslow,' C. J., and Barnes, J., dissent.
A motion for a rehearing was denied October 5, 1909.